Dissenting Opinion
Hunter, J.
I must respectfully dissent. I agree with the majority’s holding that the State Commission and Concord Schools cannot circumvent the conclusiveness of a judgment of this court; but, I feel that by our decision we would uphold the majority’s erroneous interpretation of the controlling law as applicable to the facts in the previous decision concerning these parties, School City of Elkhart, et al. v. State of Indiana ex rel. Concord Community Schools, et al. (1967), 248 Ind. 511, 227 N. E. 2d 672. In my view we thus compound the error which we there committed. I need not extensively reiterate my stance as stated in my dissent to the prior decision. The previous decision affirmed the right of one community school corporation to unilaterally annex a portion of another community school corporation already in existence. This I feel is contrary to the “Bodine Act” of 1963, IC 1971, 20-4-4 (Ind. Ann. Stat. § 28-3601 et seq. [1970 Repl.]), which I still maintain provides the only operable guidelines for determining the issues of the case and should be controlling. Both parties in the previous suit asked that the case be decided on the merits, but the majority summarily brushed aside the issues based on the facts as it wandered through a vague discussion of public policy. Once again in the instant decision the majority seeks the way of expediency. Given an opportunity to re-evaluate its previous position, the majority completely avoids an examination on the merits.
Under no circumstances can I accede to the sanction of our previous decision as ruling precedent law. In my view, by committing a second legal wrong we do not make it legally right.
Note, — Reported in 271 N. E. 2d 468.